Me. Justice del Toro
delivered the opinion of the court.
On December 27, 1911, William A. Jones, Bishop of the Roman Catholic Apostolic Church of Porto Rico, and Valentin Monroig appeared before a notary public and the former canceled a certain annuity (censo) which the latter had acknowledged in a public instrument executed by him on May 10,1910, as existing in favor of the Insular Treasury. The property encumbered by the annuity (censo) is duly described in the deed of release which likewise contains a statement of facts in connection with the suit brought by the Church against The People, final settlement of which was approved by the. Legislative Assembly of Porto Rico in a joint resolution of September 16, 1908 (Acts of 1909, pp. 107-129), and it is affirmed that the annuity (censo) which is canceled passed from The People to the Church by virtue of said suit.
The deed of release was presented in the registry of property together with a certificate reading as follows:
“The undersigned, the Treasurer of Porto Rico, certifies: That by judgment rendered on December 15, .1906, the Supreme Court of Porto Rico adjudicated to the Roman Catholic Apostolic Church in Porto Rico, among other annuities (censos) arising in connection with the extinct Santo Domingo convent one whose record on page 44 of the register of church properties in the archives of this department is as follows:
“ ‘Registry of 1872. No. 39. Debtor, Enriqueta Buen, widow of Santiago Rapp. Hato Tejas, Municipal District of Bayamón — $300 Porto Rican money.’
“That the said annuity (censo) was one of those transferred to the said Catholic Church in this Island by agreement of the ‘ Commission for the settlement of certain suits pending between the Catholic -Church, the Government of the United States and The People of Porto *531Rico,’ and was payable at tbat time by Antonio de los Santos, its value being $180 with an annual interest of $8.55, United States currency.
“Tbe foregoing is issued tbis fifteenth day of August, nineteen hundred and twelve, at the request of F. Antonsanti, attorney for the Central Juanita, Incorporated.
“B. R. Dix,
“ (Int. Rev. Stamps) “Treasurer of Porto Pico.”
The registrar refused to record the cancellation on the grounds set forth in the following decision:
‘ ‘ The cancellation referred to in the foregoing document is denied because it appears in the registry that the annuity (censo) canceled in regard to 69 cuerdas is acknowledged in favor of the Insular Treas--ury and there is nothing in said registry to show that'the said annuity {censo) proceeds from the extinct religious societies, and because from the certificate of the Treasurer dated August 15, 1912, accompanying it, it cannot be determined that the annuity (censo) referred to therein is the same that appears in the registry and is canceled in the .deed with respect to said parcel of land; entering in lieu thereof * * *.
“San Juan, P. R., April 28, 1913. (Signed) José Benedicto.”
From this decision of the registrar Valentín Monroig took the present administrative appeal, in which both he and. .the registrar of property submitted written briefs.
In explanation of his decision the registrar says:
“The undersigned understands that in the case on which this ap-peál is based the transfer of said annuity (censo) need not- be made necessarily ^ by a public document, according to the provisions of article 82 of the Mortgage Law, but he considers that it is absolutely necessary to prove that the annuity (censo) sought to be canceled is included among those transferred to the Church, and that fact is not established by the documents presented.
“In the registry there is an annuity (censo) of $300 acknowledged in favor of the Insular Treasury, but there is nothing to show that the right thereto was derived from the extinguished religious orders. The Bishop of Porto Rico states in the public instrument executed on the 27th of December, 1911, that the Catholic Church which he represents owns an annuity (censo) of $180 on the property described *532in tbe said instrument by virtue of tbe terms of a settlement made witb Tbe People of Porto Rico, tbe right to wbicb be releases in consideration of tbe principal and interest paid to bim by Valentín Mon-roig, and asks for its cancellation in tbe registry, accompanying bis application witb a certificate of tbe Treasurer of Porto Rico, wbicb does not describe nor specify any real estate whatever.
“Such being the case, there was no alternative but to deny tbe inscription for tbe reason that inasmuch as tbe annuity (censo) appeared in tbe registry in favor of tbe Insular Treasury without expressing that it bad an ecclesiastical character, and as it was not proved that tbe Church was the successor in interest of the Insular Treasury, it is made to appear that tbe authorization for the cancellation emanated from an entity entirely distinct from the one appearing as the owner of the right, therefore, tbe recording of tbe release must be denied in accordance with the provisions of article 82 of the Mortgage Law. ’ ’
The foregoing reasons submitted by the registrar are sufficient to sustain his decision, therefore • the appeal taken therefrom must be dismissed.

Dismissed.

Chief Justice Hernandez and- Justices Wolf and Aldrey concurred.
Mr. Justice MacLeary did not take part in the decision of this case.